NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



ALBERT L. ROGERO, III,             )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-5025
                                   )
LAURIE ANN ROBERTS,                )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Pinellas
County; Sherwood Coleman, Judge.

Albert L. Rogero, III, pro se.

Jaime R. Girgenti of Koch & Hoffman,
P.A., Clearwater, for Appellee.



PER CURIAM.

              Affirmed.




CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.